 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   ALEXANDER CONTE HALL,                          )   Case No.: 1:19-cv-0056 -DAD-JLT
                                                    )
12                  Plaintiff,                      )   FINDINGS AND RECOMMENDATIONS
                                                    )   DISMISSING THE ACTION WITHOUT
13          v.                                      )   PREJUDICE FOR PLAINTIFF’S FAILURE TO
                                                    )   PROSECUTE AND FAILURE TO COMPLY WITH
14   ROBERT A. CROW, et al.                         )   THE COURT’S ORDER
                                                    )
15                  Defendant.                      )
                                                    )
16                                                  )

17          Alexander Conte Hall asserts Robert A. Crow and Linear Entertainment breached an agreement
18   related to an album release. Because Plaintiff has failed to prosecute the action through serving the
19   summons and complaint, and thereby failed to comply with the Court’s orders regarding service, it is
20   recommended the action be DISMISSED without prejudice.
21   I.     Relevant Background
22          Plaintiff initiated this action by filing a complaint on January 10, 2019. (Doc. 1) After he paid
23   the filing fee on March 7, 2019, the Court issued the summons and its order setting a mandatory
24   scheduling conference for June 3, 2019. (Docs. 8, 9) In the order setting the conference, the Court
25   indicated:
26          The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently
27          pursue service of summons and complaint and dismiss those defendants against whom
            plaintiff(s) will not pursue claims. Plaintiff(s) shall promptly file proofs of service of
28          the summons and complaint so the Court has a record of service. Counsel are referred

                                                         1
 1          to F.R.Civ.P., Rule 4 regarding the requirement of timely service of the complaint.
            Failure to timely serve the summons and complaint may result in the imposition of
 2          sanctions, including the dismissal of unserved defendants.

 3   (Doc. 7 at 1) Despite this, Plaintiff failed filed a proof of service of the summons and complaint.

 4          On May 22, 2019, the Court issued an order to Plaintiff to show cause why sanctions—

 5   including dismissal of the action— should not be imposed for his failure to comply with the Court’s

 6   order and failure to prosecute. (Doc. 10) In the alternative, Plaintiff was directed to file a proof of

 7   service no later than June 7, 2019. (Id. at 1) To date, Plaintiff has not responded to the Court’s orders

 8   or taken any other action to prosecute this matter.

 9   II.    Failure to Prosecute and Obey the Court’s Orders

10          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a

11   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

12   and all sanctions . . . within the inherent power of the Court.” LR 110. “District courts have inherent

13   power to control their dockets,” and in exercising that power, a court may impose sanctions including

14   dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir.

15   1986). A court may dismiss an action for a party’s failure to prosecute an action or failure to obey a

16   court order. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure

17   to comply with an order to file an amended complaint); Malone v. U.S. Postal Service, 833 F.2d 128,

18   130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779

19   F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

20   III.   Discussion and Analysis

21          To determine whether to dismiss an action for failure to prosecute and failure to obey a Court

22   order, the Court must consider several factors, including: “(1) the public’s interest in expeditious

23   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

24   defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the availability

25   of less drastic sanctions.” Henderson, 779 F.2d at 1423-24; see also Ferdik, 963 F.2d at 1260-61;

26   Thomspon, 782 F.2d at 831.

27          A.       Public interest and the Court’s docket

28          In the case at hand, the public’s interest in expeditiously resolving this litigation and the Court’s

                                                           2
 1   interest in managing the docket weigh in favor of dismissal. See Yourish v. Cal. Amplifier, 191 F.3d

 2   983, 990 (9th Cir. 1999) (“The public’s interest in expeditious resolution of litigation always favors

 3   dismissal”); Ferdik, 963 F.2d at 1261 (recognizing that district courts have inherent interest in

 4   managing their dockets without being subject to noncompliant litigants). This Court cannot, and will

 5   not hold, this case in abeyance based upon Plaintiff’s failure to comply with the Court’s order and

 6   failure to take action to continue prosecution in a timely manner. See Morris v. Morgan Stanley & Co.,

 7   942 F.2d 648, 652 (9th Cir. 1991) (a plaintiff has the burden “to move toward… disposition at a

 8   reasonable pace, and to refrain from dilatory and evasive tactics”). Accordingly, these factors weigh in

 9   favor of dismissal of the action.

10           B.      Prejudice to Defendants

11           To determine whether the defendants suffer prejudice, the Court must “examine whether the

12   plaintiff’s actions impair the … ability to go to trial or threaten to interfere with the rightful decision of

13   the case.” Malone, 833 F.2d at 131 (citing Rubin v. Belo Broadcasting Corp., 769 F.2d 611, 618 (9th

14   Cir. 1985)). Significantly, a presumption of prejudiced arises when a plaintiff unreasonably delays the

15   prosecution of an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). Here, Plaintiff

16   has not taken any action to further his prosecution of the action, despite being ordered by the Court to

17   do so. Therefore, this factor weighs in favor of dismissal.

18           C.      Consideration of less drastic sanctions

19           The Court “abuses its discretion if it imposes a sanction of dismissal without first considering

20   the impact of the sanction and the adequacy of less drastic sanctions.” United States v. Nat’l Medical

21   Enterprises, Inc., 792 F.2d 906, 912 (9th Cir. 1986). However, a court’s warning to a party that the

22   failure to obey could result in dismissal satisfies the “consideration of alternatives” requirement. See

23   Malone, 833 F.2d at 133; Ferdik, 963 F.2d at 1262. As the Ninth Circuit explained, “a plaintiff can

24   hardly be surprised” by a sanction of dismissal “in response to willful violation of a pretrial order.”

25   Malone, 833 F.2d at 133.

26           The Court warned Plaintiff in the order setting a settlement conference that “[f]ailure to timely

27   serve the summons and complaint may result in the imposition of sanctions, including the dismissal of

28   unserved defendants.” (Doc. 7 at 1) Again in the order to show cause, Plaintiff was “advised that

                                                           3
 1   failure to comply will result in a recommendation that the matter be dismissed.” (Doc. 10 at 2,

 2   emphasis in original) Importantly, the Court need only warn a party once that the matter could be

 3   dismissed for failure to comply to satisfy the requirements of Rule 41. Ferdik, 963 F.2d at 1262; see

 4   also Titus v. Mercedes Benz of North America, 695 F.2d 746, 749 n.6 (3rd Cir. 1982) (identifying a

 5   “warning” as an alternative sanction). Accordingly, the warnings to Plaintiff satisfied the requirement

 6   that the Court consider lesser sanctions, and this factor weighs in favor of dismissal of the action. See

 7   Ferdik, 963 F.2d at 1262; Henderson, 779 F.2d at 1424; Titus, 695 F.2d at 749 n.6.

 8          D.      Public policy

 9          Given Plaintiff’s failure to prosecute the action and failure to comply with the Court’s order,

10   the policy favoring disposition of cases on their merits is outweighed by the factors in favor of

11   dismissal. See Malone, 833 F.2d at 133, n.2 (explaining that although “the public policy favoring

12   disposition of cases on their merits . . . weighs against dismissal, it is not sufficient to outweigh the

13   other four factors”).

14   IV.    Findings and Recommendations

15          Plaintiff failed to comply with the Court’s orders dated March 11, 2019 (Doc. 7) and May 22,

16   2019 (Doc. 10) and failed to prosecute this action through serving the summons and complaint upon the

17   defendants. Based upon the foregoing, the Court RECOMMENDS:

18          1.      This action be DISMISSED without prejudice; and

19          2.      The Clerk of Court be DIRECTED to close the action.

20          These Findings and Recommendations are submitted to the United States District Judge

21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

22   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

23   days after being served with these Findings and Recommendations, Plaintiffs may file written

24   objections. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

25   Recommendations.”

26   ///

27   ///

28   ///

                                                           4
 1          Plaintiff is advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v.

 3   Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

 4
 5   IT IS SO ORDERED.

 6      Dated:     June 11, 2019                               /s/ Jennifer L. Thurston
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         5
